ILLINOIS OFFICIAL REPORTS
                                           Appellate Court




                           In re Marriage of Dea, 2013 IL App (1st) 122213




Appellate Court              In re MARRIAGE OF DANA DEA, Petitioner-Appellant, and PAUL
Caption                      DEA, Respondent-Appellee.



District & No.               First District, First Division
                             Docket No. 1-12-2213


Filed                        November 12, 2013


Held                         Where the trial court abused its discretion in not considering respondent’s
(Note: This syllabus         nontaxable social security disability payments in determining a
constitutes no part of       maintenance award for him, the trial court’s judgment was reversed and
the opinion of the court     the cause was remanded for further proceedings at which all of
but has been prepared        respondent’s social security disability payments, taxable and nontaxable,
by the Reporter of           should be considered along with petitioner’s income compared to her
Decisions for the            expenses in determining whether maintenance would be appropriate.
convenience of the
reader.)


Decision Under               Appeal from the Circuit Court of Cook County, No. 08-D-8694; the Hon.
Review                       Kathleen Kennedy, Judge, presiding.



Judgment                     Reversed and remanded with directions.
Counsel on                  Klein, Thorpe & Jenkins, Ltd., of Chicago (Allen Wall, of counsel), for
Appeal                      appellant.

                            Tristano & Tristano, Ltd., of Hickory Hills (Michael T. Tristano, of
                            counsel), for appellee.


Panel                       JUSTICE CUNNINGHAM delivered the judgment of the court, with
                            opinion.
                            Presiding Justice Connors and Justice Delort concurred in the judgment
                            and opinion.




                                              OPINION

¶1          This appeal arises from an April 3, 2012 order entered by the circuit court of Cook
        County which granted a judgment of dissolution of marriage for petitioner-appellant Dana
        Dea (Dana) and respondent-appellee Paul Dea (Paul), and awarded Paul permanent
        maintenance in the amount of $1,600 per month; and a June 19, 2012 order entered by the
        circuit court which denied Dana’s petition for modification of judgment. On appeal, Dana
        argues that: (1) the trial court abused its discretion because it failed to consider Paul’s
        nontaxable social security disability payments as part of his income for the purpose of
        determining the maintenance award; (2) the trial court’s maintenance award was an abuse
        of discretion because it causes Dana’s monthly expenses to significantly exceed her net
        monthly income; and (3) the trial court’s maintenance award was an abuse of discretion
        considering the age of the parties and that Paul has significantly greater retirement assets than
        Dana. For the following reasons, we reverse the judgment of the circuit court of Cook
        County and remand the matter for further proceedings.

¶2                                          BACKGROUND
¶3          On April 22, 1989, Dana and Paul were lawfully married. On September 10, 2008, Dana
        filed a petition for dissolution of marriage in the circuit court of Cook County. On September
        19, 2008, Paul filed an answer and counterpetition for dissolution of marriage. Subsequently,
        the court conducted a bench trial on the matters raised in the petition and counterpetition. On
        April 3, 2012, the court entered an order which granted a judgment of dissolution of
        marriage. Additionally, the trial court awarded Paul permanent maintenance in the amount
        of $1,600 per month.
¶4          The following facts were presented in the trial court’s April 3, 2012 order. The parties
        had no biological children. However, the parties adopted two children, both of whom were


                                                  -2-
     emancipated at the time of the dissolution proceeding. Dana and Paul lived together as
     husband and wife from the time of their marriage until they separated in 2005. In 1990 or
     1991, they purchased the marital residence from Dana’s mother for $80,000. At the time of
     the dissolution of the marriage, Dana was 58 years old. During the marriage, she worked as
     a waitress and cared for the parties’ children. Around 2000, Dana began working in the field
     of information technology (IT). She has been working in IT full-time since 2001. In 2006,
     she began working in IT at a law firm. Dana was still employed at the law firm at the time
     the marriage was dissolved. In 2007, Dana paid off the second mortgage on the marital
     residence, and the parties paid off the first mortgage on the residence soon after. At the time
     of the trial court’s order, there was no mortgage on the marital residence. Dana initially
     earned a $63,000 base salary from her IT work, and earned a $78,000 base salary at the time
     the marriage was dissolved. For the period ending December 31, 2010, Dana had gross year-
     to-date earnings of $83,642.63. In October 2010, Dana purchased a condominium in which
     she currently resides for $185,000. She had $23,000 in nonmarital assets, as a result of an
     inheritance from her mother.
¶5       At the time the marriage was dissolved, Paul was 59 years old. He had worked as a truck
     driver for Amoco BP until 2005. Paul suffers from multiple sclerosis and clinical depression.
     He has been awarded disability benefits by the Social Security Administration. In 2010,
     documents submitted by Paul and relied upon by the circuit court showed Paul’s adjusted
     gross income to be $20,685. At the time of the circuit court’s order, he resided in the marital
     residence in Worth, Illinois, and had exclusive possession of the residence pursuant to an
     agreed order entered in 2009. The 2009 order mandated that Dana pay the utilities, heat,
     electricity, water, sewer and trash for the residence. By the time of the order, out of which
     this appeal arose was entered, Paul had nonmarital assets of $128,393 from premarital
     retirement contributions.
¶6       The trial court made numerous additional findings based on the parties’ assets. The court
     found that Dana had an American Funds 401(k) profit-sharing plan in her name valued at
     $31,422. Paul had a BP retirement accumulation plan in his name valued at $324,286, of
     which $216,191 was marital and $108,095 was nonmarital. Paul also had a BP employee
     savings plan valued at $60,897, of which $40,599 was marital and $20,298 was nonmarital.
     Also, the court charged Dana $12,500 against her share of the marital assets for dissipation.
     Paul was charged $5,000 against his share of the marital assets for dissipation.
¶7       The trial court then made findings regarding maintenance. The court found that Paul has
     no present or future ability to earn income and he cannot be rehabilitated so as to support
     himself through appropriate employment. The court determined that Dana had monthly living
     expenses of $4,853.09, and Paul’s monthly living expenses were $3,800. Further, the trial
     court found that Dana’s financial status had improved through her efforts of self-sufficiency,
     while Paul’s financial status declined due to his disability. The trial court ruled that without
     a maintenance award, Paul would be unable to meet his needs considering the standard of
     living established during the marriage. Thus, in the trial court’s April 3, 2012 order, the court
     awarded Paul permanent maintenance in the amount of $1,600 per month.
¶8       Each party had filed a disclosure statement for the year 2010 as required. The trial court
     relied upon the disclosure statements in its ruling. On Paul’s disclosure statement he listed

                                               -3-
       $1,500 monthly income from pension and retirement payments, $1,946 monthly income from
       social security disability payments, and $41 in deductions for a total net monthly income of
       $3,405. Paul listed his gross annual income as of November 4, 2010, as $37,939. Paul’s
       United States individual income tax return for the year 2010 listed $18,000 in income from
       pensions and annuities. It also listed $24,510 in income from social security disability
       payments. The taxable amount of the social security disability payments was $2,647. His
       adjusted gross income was listed as $20,685. Dana’s disclosure statement listed $6,433
       monthly income from wages, $250 monthly income from overtime wages, and $1,945 in
       deductions for a total net monthly income of $4,738. Dana’s United States individual income
       tax return for the year 2010, showed an adjusted gross income of $76,621.
¶9         Shortly after the trial court entered its April 3, 2012 order, Dana filed a “petition for
       modification of judgment ***, pursuant to section 2-1203 of the Illinois Code of Civil
       Procedure and to abate stay/enforcement of the maintenance award pending sale of the
       marital residence” (motion for modification of judgment).1 On June 19, 2012, the trial court
       denied Dana’s motion for modification of judgment. On July 18, 2012, Dana filed a timely
       notice of appeal pursuant to Illinois Supreme Court Rule 303 (eff. May 30, 2008). Therefore,
       this court has jurisdiction to consider Dana’s arguments on appeal.

¶ 10                                         ANALYSIS
¶ 11       On appeal, we determine the following issues: (1) whether the trial court abused its
       discretion because it failed to consider Paul’s nontaxable social security disability payments
       for purposes of meeting his living expenses and establishing the maintenance award; (2)
       whether the trial court’s maintenance award was an abuse of discretion because it causes
       Dana’s monthly expenses to significantly exceed her net monthly income; and (3) whether
       the trial court’s maintenance award was an abuse of discretion notwithstanding Paul’s
       disability, considering the age of the parties and that Paul has significantly greater retirement
       and nonmarital assets than Dana.
¶ 12       We first determine whether the trial court abused its discretion because it failed to
       consider Paul’s nontaxable social security disability payments in determining what assets are
       available to meet his living expenses. That consideration necessarily impacts the
       maintenance award.
¶ 13       Dana argues that the trial court abused its discretion because in determining the amount
       of Paul’s maintenance award, it failed to consider that Paul received $24,510 in social
       security disability payments in 2010, the year that the court used to calculate the respective
       financial positions of the parties. Dana points out that the trial court only considered the
       taxable amount of Paul’s social security disability payments ($2,647) that were included in
       his adjusted gross income for purposes of calculating the amount of money available to meet
       his living expenses. Dana contends that Illinois law allows the trial court to consider Paul’s
       nontaxable social security disability payments in determining a maintenance award. She

               1
              Following careful review of the record, this court notes that the motion for modification of
       judgment is not included in the record.

                                                  -4-
       argues that the trial court found that Paul’s adjusted gross income for 2010 was $20,685, but
       the court failed to acknowledge his nontaxable social security disability payments. Dana
       points out that Paul’s adjusted gross income for 2010 consisted of $18,000 from pensions
       and annuities, $2,647 in taxable social security disability payments, and $38 from taxable
       interest. Dana asserts that when the full amount of Paul’s social security disability payments
       ($24,510) are included with the other income which he receives from pensions and annuities
       ($18,000), his total income for the year 2010 is $42,510, not $20,685, as the trial court found.
       Accordingly, the trial court’s finding that Paul’s adjusted gross income was $20,685, and
       using that figure to determine maintenance, results in approximately a 100% discount of
       Paul’s income or the funds available to him to meet his expenses. Since this is a serious error
       in calculation, she suggests that the court’s maintenance award which flows from this finding
       is also erroneous.
¶ 14        Additionally, Dana points out that her argument finds support in Paul’s disclosure
       statement which he filed with the court in 2010. That statement correctly shows a net
       monthly income of $3,405 consisting of $1,500 monthly income from pension and retirement
       payments, $1,946 monthly income from social security disability payments, and $41 in
       deductions. Therefore, Dana contends that according to his own 2010 disclosure statement,
       Paul’s income over a 12-month period totals $40,860. Dana highlights that the trial court
       found Paul’s monthly expenses to be $3,800. She asserts that based on the net monthly
       income of $3,405 as confirmed by his disclosure statement, Paul requires only $395
       additional income per month to meet his monthly expenses which the trial court found to be
       $3,800. Thus, Dana argues that the trial court’s award of maintenance in the amount of
       $1,600 per month was an abuse of discretion. Dana’s argument may be summarized as
       requiring the trial court to consider all of the money which Paul receives on a monthly basis
       including social security disability payments, both taxable and nontaxable, in determining
       whether he has sufficient funds to meet his living expenses. She urges that this should also
       be the basis of determining an appropriate maintenance award.
¶ 15       In response, Paul argues that the trial court did not abuse its discretion in awarding him
       maintenance of $1,600 per month. Paul contends that the trial court correctly stated that his
       adjusted gross income for 2010 was $20,685, but offers contradictory arguments as to the
       consideration of his nontaxable social security disability payments. In his brief on appeal, he
       claims that the trial court considered his nontaxable social security disability payments in
       determining the amount of the maintenance award, but correctly excluded those payments
       from calculating his adjusted gross income because they are nontaxable. Thus, Paul contends
       that Dana’s argument is meritless unless she can show that the trial court did not consider his
       nontaxable social security disability payments. However, at oral argument Paul argued that
       since almost all of his social security disability payments were tax exempt, they were
       correctly excluded from his adjusted gross income and therefore from consideration in
       determining a maintenance award. In response to a question, Paul’s counsel confirmed the
       argument that any nontaxable disability payments should be excluded from consideration in
       determining how much money is available to Paul to meet his living expenses. These
       arguments are inconsistent and neither argument supports the trial court’s maintenance
       award.

                                                 -5-
¶ 16       Further, Paul argues that the maintenance award is based on the trial court’s recognition
       that he lacks the ability to acquire additional retirement assets. He asserts that Dana is still
       employed and, as of the time of the trial court’s order, Dana had seven more years of
       employment to supplement her retirement savings. He speculates that she could work past
       retirement age if she chose to do so. Paul claims the trial court considered his nontaxable
       social security disability payments, or it would have ordered a much greater award than
       $1,600 per month because the court would have found his only source of income to be
       withdrawals from his retirement assets. Therefore, Paul concludes that the trial court did not
       abuse its discretion in awarding him permanent maintenance in the amount of $1,600 per
       month.
¶ 17       “Maintenance is designed to be rehabilitative in nature and to allow the dependent spouse
       to become financially independent.” In re Marriage of Murphy, 359 Ill. App. 3d 289, 303
       (2005). It is appropriate to award permanent maintenance when it is evident that the recipient
       spouse is unemployable or employable only at an income that is substantially lower than the
       previous standard of living. Id. Section 504(a) of the Illinois Marriage and Dissolution of
       Marriage Act (Act) (750 ILCS 5/504(a) (West 2010)) requires that the court consider the
       following factors when determining whether to award maintenance: the income and property
       of each party; the needs of each party; the present and future earning capacity of each party;
       any impairment of the present and future earning capacity of the party seeking maintenance
       due to that party devoting time to domestic duties; the time and support necessary to enable
       the party seeking maintenance to acquire appropriate education, training, and employment;
       the standard of living established during the marriage; the duration of the marriage; the age
       and the physical and emotional condition of both parties; contributions and services by the
       party seeking maintenance to the education, training, career or career potential, or license of
       the other spouse; any valid agreement of the parties; and any other factor the court finds just
       and equitable. 750 ILCS 5/504(a) (West 2010).
¶ 18        In awarding maintenance, the trial court is not limited to the factors listed in section
       504(a) of the Act, and the court has wide latitude in considering what factors should be used
       in determining reasonable needs. Murphy, 359 Ill. App. 3d at 304. “When determining the
       amount and duration of maintenance, the trial court must balance the ability of the spouse
       to support him or herself in some approximation to the standard of living he or she enjoyed
       during the marriage.” Id. Absent an abuse of discretion, the trial court’s determination as to
       an award of maintenance will not be disturbed. In re Marriage of Brankin, 2012 IL App (2d)
110203, ¶ 10. A trial court abuses its discretion when its ruling is “arbitrary, fanciful, or
       unreasonable, or where no reasonable person would take the view adopted by the trial court.”
       In re A.W., 397 Ill. App. 3d 868, 873 (2010).
¶ 19       It is well established in Illinois that social security benefits cannot be divided directly or
       used as an offset during state dissolution proceedings. In re Marriage of Rogers, 352 Ill.
       App. 3d 896, 898 (2004). However, this court has held that such a restriction does not apply
       to maintenance awards, and social security benefits may be considered in determining
       maintenance awards. Id. at 899; see In re Marriage of Wojcik, 362 Ill. App. 3d 144, 164-65
       (2005).
¶ 20       In this case, Dana argues that the trial court abused its discretion because in determining

                                                  -6-
       the maintenance award, it failed to consider that Paul received $24,510 in social security
       disability payments. We agree. In reality, given the nontaxable nature of the payments he
       receives, the actual money available to Paul for his living expenses is actually more than the
       same figure in taxable dollars. In the trial court’s 12-page written order, although the court
       acknowledges that Paul receives social security disability payments, the court made no other
       findings regarding Paul’s nontaxable social security disability payments, nor how they may
       be a factor in meeting his necessary living expenses. Paul’s federal income tax return
       recognizes that in 2010 he received $24,510 in social security disability payments; much of
       that nontaxable. Yet, the trial court never mentions nor discusses this money in connection
       with its analysis of Paul’s living expenses or the money available to meet those expenses.
       Notably, the trial court took care to state that Paul’s adjusted gross income for 2010 was
       $20,685. The court did not, however, mention Paul’s nontaxable social security disability
       payments as an additional source of money available to him. This omission is significant.
       The $24,510 which Paul received in social security disability payments is significantly
       greater than the adjusted gross income which the court recognized and relied upon in
       awarding permanent maintenance to Paul. When the full amount of Paul’s social security
       disability payments are combined with his income from pension and annuities ($18,000), he
       has a total of $42,510 available to him for his living expenses in the 2010 tax year, not
       $20,685, as the trial court outlined in its order. A person with yearly income of $42,510 is
       in a significantly different financial position than a person with an income of $20,685.
       Therefore, it is important that the trial court consider the actual monetary value of Paul’s
       social security disability payments to meet his living expenses when determining the
       appropriate maintenance award.
¶ 21       Paul argues that the trial court correctly excluded his social security disability payments
       from consideration in determining how much money is available to meet his living expenses
       since the payments were not taxable. However, that argument begs the question of whether
       that money is available to him for his living expenses regardless of whether it is taxable. If
       the answer is yes, then the trial court must consider that money in its maintenance award
       analysis. Moreover, it is arguable that the social security disability payments are a more
       valuable source of funds for Paul because the payments are not taxable. The nontaxable
       nature of the payments means that the actual dollars which Paul receives from these
       payments is greater than what he would receive from other sources that are taxable.
¶ 22       While the trial court was not required to mention every single factor it considered in its
       order granting permanent maintenance, given the significant positive impact on Paul’s
       financial circumstances when the nontaxable social security disability payments are added
       to the dollars available to meet his living expenses, the trial court should have addressed the
       payments with clarity. It is clear that the trial court did not consider Paul’s nontaxable social
       security disability payments in its analysis of money available to meet Paul’s living expenses.
       Accordingly, since the trial court failed to consider the amount of Paul’s nontaxable social
       security disability payments, the court’s maintenance award was unreasonable. Thus, we hold
       that the trial court abused its discretion in excluding Paul’s nontaxable social security
       disability payments from consideration in determining the amount of money available to
       meet his needs and in determining a maintenance award.

                                                 -7-
¶ 23       We next determine whether the trial court’s maintenance award was an abuse of
       discretion because it causes Dana’s monthly expenses to significantly exceed her net monthly
       income.
¶ 24       Dana argues that the trial court abused its discretion because the maintenance award
       causes her monthly expenses to significantly exceed her net monthly income and Paul does
       not need the award to meet his monthly expenses. Specifically, Dana points out that Paul’s
       disclosure statement upon which the trial court relied listed net monthly income of $3,405
       for 2010. The trial court found that his monthly expenses were $3,800. Therefore, Paul
       requires only an additional amount of $395 per month to meet his monthly expenses. Dana
       points out that the maintenance award of $1,600 per month gives Paul a net monthly income
       of $5,005, which is $1,205 more than the trial court found that he needs. Dana contends that
       her current monthly expenses without the maintenance award are $4,459,2 while her net
       monthly income is $4,738. When the maintenance award is added, her monthly expenses
       increase to $6,059 while her net monthly income remains at $4,738. Dana argues that this
       result is inequitable and is an abuse of discretion by the trial court.
¶ 25       Paul argues that the trial court’s maintenance award was not an abuse of discretion
       because Paul needs the award and Dana can afford to pay the award while maintaining an
       equal standard of living as that enjoyed during the marriage. Paul points out that in 2006,
       Dana had a base salary of $63,000, and in 2011 she had a base salary of $78,000. Paul
       speculates that her salary will continue to increase at this rate. Also, Paul argues that Dana
       lives an extravagant lifestyle. Paul asserts that Dana undertook additional expenses by
       purchasing a condominium which was more expensive and has higher taxes and utilities than
       the marital residence. Paul further argues that Dana overstated her federal and state taxes, and
       understated her income. Paul claims that Dana had not claimed certain tax deductions, which
       he believes she is entitled to, and if she took those deductions, an additional $1,296.89 per
       month would be added to Dana’s income. Additionally, Paul argues that the trial court’s
       maintenance award was proper because he should not be required to deplete all his assets for
       self-support when Dana has the financial ability to provide maintenance while meeting her
       own needs. Paul claims that Dana’s argument would require him to exhaust his retirement
       savings in order to offset her obligation to pay maintenance. Notwithstanding the numbers
       offered by Dana in support of her argument, Paul argues that Dana would be able to pay the
       maintenance award of $1,600 per month and still maintain her lifestyle.
¶ 26       In response, Dana points out that Paul’s calculations and argument are based entirely on
       speculation and conjecture. According to Dana, Paul presents no evidence whatsoever
       regarding her current mortgage, and he misstates the amount of real estate tax obligation on
       her condominium. Further, Dana asserts that even if this court were to accept Paul’s
       speculative argument that she is able to get an additional $1,296.89 in monthly income, she

               2
                  In 2010, the year on which the trial court based its findings, Dana’s disclosure statement
       showed her monthly expenses to be $4,853.09. This included the court-ordered payments for the
       utilities, heat, electricity, water, sewer and trash for the marital residence in which Paul resided.
       According to Dana, the marital residence has been sold and she no longer makes payments for the
       marital residence.

                                                   -8-
       would still be $303 short of being able to meet her own expenses and pay Paul $1,600 per
       month in maintenance. Thus, Dana argues that the trial court’s maintenance award was an
       abuse of discretion.
¶ 27        While section 504(a) of the Act sets out certain factors as a guide for determining
       appropriate maintenance, the court must also be guided by reason and reality. It is sometimes
       not possible for each of the parties, individually, to maintain exactly the standard of living
       which they enjoyed collectively during the marriage. The amount of income which each party
       has to meet his basic living expenses is an important factor for the court to consider.
¶ 28        “[T]he ability of the maintenance-paying spouse to contribute to the other’s support can
       be properly determined by considering both current and future ability to pay ongoing
       maintenance.” In re Marriage of Lichtenauer, 408 Ill. App. 3d 1075, 1088 (2011). The court
       must consider not only whether one party needs maintenance, but also whether the other
       party has the ability to pay maintenance. In re Marriage of Mantei, 222 Ill. App. 3d 933, 938
       (1991).
¶ 29        Paul’s arguments regarding Dana’s being able to increase her income are largely
       speculative, conjectural and unsupported by the record. There is nothing in the record to
       suggest that Dana has additional income over what was found by the trial court. In its order,
       the trial court found that Paul’s monthly expenses were $3,800. According to his disclosure
       statement, his net monthly income was $3,405. Thus, there is a difference of $395 between
       his monthly income and expenses. However, the trial court awarded him maintenance in the
       amount of $1,600 per month. This award would give Paul a net monthly income of $5,005,
       which is $1,205 more than the court found his monthly expenses to be. In its order, the trial
       court does not explain why Paul requires a maintenance award that would put his net
       monthly income at $5,005 when the court found his monthly expenses to be only $3,800. The
       court may very well have had valid reasons for setting the maintenance award at $1,600 per
       month. However, it is not revealed in the court’s order or in the record. When the figures are
       tested, Dana’s argument that the maintenance award pushes her monthly expenses beyond
       her monthly income finds support in the record. There is no corresponding support in the
       record for awarding Paul maintenance significantly in excess of his stated monthly expenses.
       This is especially so since the maintenance award pushes Dana’s obligation beyond her
       monthly income. Accordingly, the award cannot be viewed as reasonable.
¶ 30        As previously discussed, when the maintenance award is included, Dana’s monthly
       expenses are $6,059 and her net monthly income is $4,738. This means that according to the
       trial court’s order, Dana is expected to spend $1,321 more than she takes in each month in
       order to comply with the court’s maintenance award. This discrepancy is seemingly
       unreasonable especially since Paul only needs an additional $395 per month to meet the
       amount which the court found to be his monthly expenses. The trial court’s order does not
       specify how Dana is expected to pay the maintenance award while meeting her own living
       expenses. Under these circumstances, Dana’s ability to pay the award is a significant factor
       that must also be considered. For the reasons discussed, the trial court’s award of this level
       of permanent maintenance was unreasonable. Accordingly, we hold that the trial court
       abused its discretion in awarding Paul permanent maintenance of $1,600 per month.


                                                -9-
¶ 31        Finally, both parties present arguments regarding whether the trial court’s maintenance
       award was an abuse of discretion considering the age of the parties and in light of Paul’s
       significantly greater retirement and nonmarital assets than those of Dana. We note that both
       parties make speculative arguments based on their own calculations regarding the amount
       of retirement assets each will have in the future. Although we have considered these
       arguments, we have determined that the trial court’s judgment is reversed based on the two
       issues that we have already discussed. Thus, the parties’ additional arguments have no effect
       on the resolution of this case. Therefore, we need not address the specifics of the parties’
       arguments regarding the adjustment of Paul’s maintenance award.
¶ 32        Accordingly, the judgment of the circuit court of Cook County is reversed. The matter
       is remanded to the circuit court with instructions to specifically consider all of Paul’s 2010
       social security disability payments, including nontaxable payments, in the amount of $24,510
       in calculating how much money he has available to meet his living expenses. Additionally,
       the circuit court is instructed to consider the money available to Paul when compared to his
       expenses, and Dana’s income when compared to her expenses, in determining an appropriate
       maintenance award, if any.
¶ 33        For the foregoing reasons, the judgment of the circuit court of Cook County is reversed
       and the matter is remanded for further proceedings consistent with this opinion.

¶ 34      Reversed and remanded with directions.




                                               -10-